The opinion of the court was delivered by'
Collamer, J.
The question which this case presents is this; — can one of two joint owners of personal property forcibly take it from the possession of an officer, who has legally attached it, on process against the other joint owner ?
It is first to be inquired, whether such property is subject to process, against one of the joint owners or co-partners. This has hardly been- doubted here, and has been frequently decided in England. There has indeed been some doubt what was to be sold on the execution ; whether it was the partner’s joint interest in the whole concern, subject to a final settlement, or whether it was his interest in each particular article. It would seem that, in the King’s Bench, measures have, at times, been taken to secure the former only, and protect the rights of the creditors or other partners, in the joint concern, and hold the property first liable to the joint debts ; and this seems, in some measure, to have been followed in Massachusetts, which has no court of Chancery. In the court of Common Pleas, however, in England, such course has been declined, and the parties have been directed to seek all such' relief in chancery. Parker v. Pistor, 3 Bos. & Pul. 288. Chapman v. Koops, 3 Bos. & Pul. 289. Rice v. Austin, 17 Mass. R. 197.
In the case of Reed and Root v. Shepherdson, 2 Vt. R. 120, this court entirely denied the adoption of any such course, as a court of law. It was there liolden that the partnership effects could be attached on the debt of one partner, and his interest sold on execution; and that such taking and sale was no trespass or tortious conversion, though the concern were insolvent, and he had no ultimate interest, on a final *168settlement. It is unnecessary to inquire what should be done in chancery, were application there made. .
This point having been so settled, it now becomes necessary to inquire, whether this right of the attaching creditor of one partner can be practically asserted, and the officer be protected in the performance of his duty, and the rights of third persons be preserved, and yet, to hold that the other joint owners have the right to retake the property from the officer, and assert the same power over it as they could before attachment; as is now insisted for the defendant. Our system of attachment of personal property, to respond the ultimate judgment, necessarily implies that the officer is to keep the possession of the property. No other mode is provided to prevent its sale to others or its attachment by them. If it goes into its previous condition or control, it at once becomes subject to such sale or attachment, and such a course is utterly inconsistent with the acknowledged rights of thq first attaching creditor, and the duty of the officer. If the joint owner may retake from the officer, he may resist the officer in taking at all. This would practically deny the power of attachment of the property on one owner’s debt, To say that an attachment can be made, and the property still left or permitted to go back into the possession and control of a co-partner, would enable him to sell each article to as many different purchasers, as he could divide it into parts, and to sell the whole, in the entirety, such purchasers having no notice of the attachment, and thus put it utterly beyond the reach of the officer, or attaching creditor, or the purchaser under the officer’s sale to follow it; and if it could be followed into third persons’ hands, they would hold it as joint owners, when they purchased the whole, in good faith. It was holden in Reed and Root v. Shepherdson, that the officer was to sell, on execution, the debtor’s share in the articles attached. Most undoubtedly then he must have them present to exhibit and deliver to the purchaser. This, however, cannot be, if the other joint owner have lawfully retaken them. In short, it is impossible to hold that the interest of one joint owner of personal property can be taken and sold on his individual debt, consistently with our laws, without holding that the possession, by the officer, is paramount to all others. If the doctrine is to be received at law, instead of Chancery, that it is only the interest, left after final settle:. *169ment of the concern, which is to be holden, it must be done by some legislation, providing a new mode pi attachment, a new mode of giving notice to the world, and giving the court some new power to bring the concern to a final settlement and preserving the interests of all.
The whole weight of the argument for the defendant is founded on this, that the attaching officer takes only the interest and possession of one joint owner, and as at law one joint owner may, at any time, take the possession from the pther, it is therefore concluded he may take it from the officer ; and it would necessarily follow, if the property were .co-partnership .effects in trade, he could continue to sell to customers, until all was sold. This is quite plausible, but in truth the officer is not the keeper for the partner, whose interest he takes. He is keeper for the law ; and other interr ests are involved, besides the owner’s, with which the right of recapture is inconsistent, and therefore superseding that right. When a man conjoins his interest with another in the ownership of personal chattels, his right of possession is, necessarily, subject to this paramount right of the law, In Chapman v. Koops, 2 Bos. & Pul. 201, Lord Alvanley says, “ When persons enter into partnership, they must be aware that the separate .concerns of each partner may, in some cases, introduce a variety of claims inconvenient to the general concern.” The authorities, introduced by the defendant, do indeed show that the purchaser, under the sheriff’s sale, becomes a mere joint tenant with the other partners, and is subject to a final adjustment in chancery, and can hold only the final interest of the execution debtor; but they do not show the right to retake from the officer. The expression of Lord Mansfield, so often repeated in the books, as used by Lord Hardwick, (Cowp. 445.) “ and must take it in the same manner the debtor himself had it, and subject to the rights of the other partner,” relates entirely to the right of the other partner, in chancery, to have the partnership debts paid out of the effects, and the ultimate balance only of the debtor holden. It contains no suggestion of a right to retake from the officer. The direction to the jury to treat the interest as an equal one, was undoubtedly right, in the absence of any proof to the contrary.
Phelps, J. — Dissenting.
Judgment affirmed.